PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/368,557
Filing Date: 2 Dec 2016
Appellant(s): Asuncion, Bryan, C.



__________________
Daniel Aleksynas
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/17/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/24/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
I.A.i.	Appellant asserts on p. 10-12 of the Brief that Fujii fails to disclose a lip portion of the housing wall.  However, it is noted that appellant illustrates such structure merely as a protruded portion intended to attach to the waterproof membrane using an adhesive.  One of ordinary skill in the art would have had no difficulty in recognizing that element 104 in Fig. 4 of Fujii is a protruded part of the housing that is attached to the waterproof membrane 69 using adhesive 105.  Therefore, it is submitted that such interpretation meets the definition of lip portion in its broadest reasonable sense, consistent with appellant’s disclosure.
	Appellant asserts on p. 11-12 of the Brief that Fujii fails to disclose 3 speaker cavities.  However, it is noted that such cavities are merely internal gaps or spaces between the housing elements and the membrane.  One of ordinary skill in the art would have had no difficulty in recognizing that Fig. 4 of Fujii illustrates a first spacing between the grille (17, 22) and membrane 69; a second spacing between membrane 69 and plate 108; and a third spacing between 108 and frame 109 or 99.  In fact, any gaps exist between parts of the housing inherently meet the definition of cavities in their broadest reasonable sense, consistent with appellant’s disclosure.

I.A.ii.	Appellant asserts on p. 12-13 of the Brief that Fujii fails to disclose a wall.  However, one of ordinary skill in the art would have had no difficulty in recognizing that a wall is merely an enclosure.  Therefore, element 109 in Fig. 4 of Fujii illustrates part of a wall for enclosing a cavity of the loudspeaker.
Appellant also asserts that the art of record points to multiple features of Fujii.  However, it is noted that appellant has amended the claims multiple times, necessitating such remapping of the claimed elements.
Appellant repetitively asserts on p. 13-16 of the Brief that Fujii fails to disclose a lip portion of the housing wall.  However, it is noted that appellant illustrates such structure merely as a protruded portion intended to attach to the waterproof membrane using an adhesive.  One of ordinary skill in the art would have had no difficulty in recognizing that element 104 in Fig. 4 of Fujii is a protruded part of the housing that is attached to the waterproof membrane 69 using adhesive 105.  Therefore, it is submitted that such interpretation meets the definition of lip portion in its broadest reasonable sense, consistent with appellant’s disclosure.
Appellant asserts on p. 15 of the Brief that the references fail to disclose any audio circuits.  However, one of ordinary skill in the art would have had no difficulty in recognizing that audio circuitry is a necessary (i.e. inherent) component within the electronic device 200 of Abe and the camera electronics 1 of Fujii.
Appellant asserts on p. 15 of the Brief that the references fail to disclose support structure ports.  However, it is noted that appellant discloses such ports merely as 
	Appellant repetitively asserts on p. 15 of the Brief that Fujii fails to disclose 3 speaker cavities.  However, it is noted that such cavities are merely internal gaps or spaces between the housing elements and the membrane.  One of ordinary skill in the art would have had no difficulty in recognizing that Fig. 4 of Fujii illustrates a first spacing between the grille (17, 22) and membrane 69; a second spacing between membrane 69 and plate 108; and a third spacing between 108 and frame 109 or 99.  In fact, any gaps exist between parts of the housing inherently meet the definition of cavities in their broadest reasonable sense, consistent with appellant’s disclosure.
Again, it is noted that the claimed “cavities” are only recited in claim 1, but not in claim 21.
Appellant asserts on p. 16 of the Brief that Abe also fails to disclose a loudspeaker housing.  However, one of ordinary skill in the art would have had no difficulty in recognizing that the loudspeaker circuitry is inherently situated within element 210c in Fig. 4B of Abe in order to transmit sound.  Therefore, it is submitted that the middle structure 200 of Abe meets the definition of housing in its broadest reasonable sense, as it houses the loudspeaker circuitry within.
Appellant repetitively asserts on p. 17 of the Brief that Fujii fails to disclose a wall.  However, one of ordinary skill in the art would have had no difficulty in recognizing that a wall is merely an enclosure.  According to Merriam-Webster, a wall is defined as a 
I.A.iii.	Appellant asserts on p. 17-20 of the Brief that the combination of Abe and Fujii fail to disclose the claims.  However, it is noted that Abe discloses a “base” camera that is waterproof.  Fujii teaches a comparable waterproof camera that has been improved structurally in the same way as the claimed invention.  Fujii’s known improvement could have been applied in the same way to the “base” camera of Abe and the results would have been predictable and resulted in sound transmission under water.  Furthermore, both Abe and Fujii use and disclose similar system functionality (i.e. an adhesive waterproof membrane withstanding water pressure) so that the combination is more easily implemented.  Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
	Appellant asserts on p. 20 of the Brief that Abe discloses only the phone case and fails to disclosed acoustic components.  However, Abe explicitly discloses element 200 as an electronic device, such as a phone ([0044]-[0045], last 3 lines).
I.B.	Appellant asserts on p. 21 of the Brief that the references fail to disclose claims 2-6.  However, it is noted that the office action dated 7/12/18 explicitly addressed these limitations.  In particular, Fig. 7B of Abe illustrates the concept of such well known waterproof membrane 11 configured to deform under water pressure for sound transmission.
I.C.	Appellant repetitively asserts on p. 22-32 of the Brief that the references fail to disclose claim 21.  However, each and every remark has been similarly addressed with respect to claim 1 above.
In response to appellant's argument on p. 27-28 of the Brief that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., first, second, and third loudspeaker cavities) are not recited in the rejected claim 21.  Although the claim is interpreted in light of the specification, limitations from the specification are not read into the claim.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
I.D.	Appellant asserts on p. 33 of the Brief that the references fail to disclose claims 25-29.  However, it is noted that the office action dated 7/12/18 explicitly addressed these limitations.  In particular, Fig. 7B of Abe illustrates the concept of such well known waterproof membrane 11 configured to deform under water pressure for sound transmission.
(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Y LEE/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Conferees:
/HADI S ARMOUCHE/Supervisory Patent Examiner, Art Unit 2419                                                                                                                                                                                                        
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.